Order entered June 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01752-CV

              STUTZ ROAD LIMITED PARTNERSHIP, ET AL., Appellants

                                               V.

    WEEKLEY HOMES, L.P. D/B/A DAVID WEEKLEY HOMES, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-01696-B

                                           ORDER
       We GRANT the June 2, 2014 unopposed second motions of appellant Len-Mac

Development Corp. and appellants Stutz Road Limited Partnership and William D. White for an

extension of time to file their briefs. Appellants shall file their respective briefs on or before

July 2, 2014. We caution appellants that no further extension of time will be granted absent

extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE